In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. On February 10, 1995, this court issued an alternative writ, stayed further proceedings in the Hamilton County Court of Common Pleas, and denied relator’s request to vacate preliminary orders. On February 15, 1995, intervenors William A. Thurner, Howard Thiemann, and the Estate of Arthur Dohme (“intervenors”) filed a motion seeking clarification of the entry issued February 10, 1995. Intervenors request clarification that the action in the Hamilton County Court of Common Pleas is stayed in precisely the same posture as it existed on February 10, 1995, and that the temporary restraining order issued therein shall not expire in accordance with its terms on February 16, 1995. In the alternative, intervenors move for a temporary injunction barring relator from drawing funds from intervenors’ letters of credit. Upon consideration of intervenors’ motion for clarification and .alternative motion for temporary injunction,
IT IS ORDERED by the court, effective February 23,1995, that intervenors’ motion for temporary injunction is granted, conditioned upon the filing of a bond, in the amount of one million dollars, in accordance with App.R. 7(B).
IT IS FURTHER ORDERED by the court that intervenors notify this court if bond is posted as ordered above.
IT IS FURTHER ORDERED that if the requisite bond is not posted, the motion for clarification and motion for temporary injunction are denied.
Pfeifer, J., would continue the stay.
Cook, J., would deny the motions.